70 U.S. 774 (1865)
3 Wall. 774
DEHON
v.
BERNAL.
Supreme Court of United States.

*775 Mr. D.B. Eaton for the appellant; Mr. Cope, contra.
Mr. Justice MILLER delivered the opinion of the court.
1. When the United States and the claimant to whom a Mexican grant has been confirmed are both satisfied with its location, we think that any other person who seeks to contest such a location must show some title, legal or equitable, to some part of the land covered by the survey, before the *776 court will disturb it at his instance. And though the District Court may, upon slight showing, permit a person to intervene to protect any interest he may have, we are of opinion that, on the hearing, he must show some title, legal or equitable, to the land in dispute, before the court is justified in disturbing the survey in his interest. In the present case, the court did modify the survey, so as to exclude all the land to which the appellant showed such title.
2. The survey conforms as nearly to the decree confirming the grant as it can well be made to do. It is true that the location as made by the surveyor places the northern boundary of the lot some distance south of the arroyo; but, as all the prescribed elements of location cannot be complied with, we do not see how it can be located more in conformity with the decree than it is.
And as the appellant has not shown that he is prejudiced by the survey as it is confirmed by the District Court, its decree is
AFFIRMED WITH COSTS.

THE MILITARY COMMISSIONS CASES.
THESE cases, Ex parte Milligan, &c., were disposed of, as is known, on the last day of this term: but the delivery of opinions was necessarily deferred till the next session. On this account, a report, too, is carried over.